OEDEE
PEE CUEIAM:
This is a petition by Joseph Lee Allen, an inmate of Montana State Prison appearing pro se, to obtain leave to proceed in forma pauperis in an appeal from a judgment in district court.
Petitioner was convicted of burglary in the first degree, May 4,. 1970, in Gallatin County district court. On June 11, 1970, petitioner filed his “Application and Petition to Proceed and File in Forma Pauperis and Affidavit of Forma Pauperis” in the district court of Gallatin County and on September 29, 1970 the district court denied petitioner’s appeal in forma pauperis.
Petitioner has filed a petition in the Supreme Court of Montana pursuant to section 95-2428 (b), E.C.M.1947, for permission to proceed in forma pauperis in appealing his case. The peti*164tion includes an affidavit of poverty, three exhibits demonstrating his poverty, and a hand written statement describing petitioner’s case and financial status.
The three exhibits consist of a statement of bank balance for August 4, 1970 of $17.13, a warrant for taxes due the State of Montana dated July 22, 1970 for $157.07, and a notice from the Internal Revenue Service, dated July 10, 1970 for' $678.74 delinquent taxes.
However, in spite of the affidavit of poverty and the three exhibits attesting to petitioner’s indigence, the district court file contains petitioner’s hand written statement listing his financial worth as follows:
“My income for 1969 was $13,000.00.
“1. | I own a house valued at $9,000.00. u2,' t own a car valued at $900.00.
“3. I own a pickup truck valued at $300.00.
“4. I own a motorcycle valued at $800.00.
“5. I own new furniture in my house valued at $600.00.”
With income and assets as described by petitioner, it would be unconscionable for this Court to find petitioner so indigent as to qualify to proceed in forma pauperis in his appeal.
The petition is denied.